In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-15-00280-CV
                              ________________________

                      IN RE CODY ALLEN JOHNSON, RELATOR



                                    Original Proceeding
                   Arising from Proceedings Before the 31st District Court
                                    Gray County, Texas
                  Trial Court No. 4447; Honorable Steve Emmert, Presiding


                                      August 5, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Relator, Cody Allen Johnson, proceeding pro se and in forma pauperis, seeks a

writ of mandamus to compel the Clerk of the Seventh Court of Appeals and a Deputy

Clerk to provide him with a copy of all documents pertaining to a “plea of October 21,

2009,” in cause number 4447, in the 31st District Court, Gray County, Texas.       He

acknowledges that no appeal was taken from that cause number and “no appeal

records are requested.”     For the reasons expressed herein, Relator’s request for

mandamus relief is dismissed for want of jurisdiction.
       This court has the authority to issue writs of mandamus against a judge of a

district or county court in our district and all writs necessary to enforce our jurisdiction.

TEX. GOV'T CODE ANN. § 22.221(a), (b)(1) (West 2004). Not only does the clerk of this

court not maintain any of the requested records, appellate court clerks are not

enumerated as persons against whom a writ of mandamus may be issued by this court.


       Additionally, Relator has not complied with the applicable rules of procedure for

filing an original proceeding in this court. See TEX. R. APP. P. 52.3. The fact that

Relator is proceeding pro se does not excuse his compliance with procedural rules.

Pena v. McDowell, 201 S.W.3d 665, 667 (Tex. 2006).


       Accordingly, Relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.




                                                        Patrick A. Pirtle
                                                             Justice




                                             2